1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 29,974

10 JOEY LARA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Liane E. Kerr
18 Albuquerque, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 FRY, Chief Judge.

22          Defendant appeals his convictions for trafficking methamphetamine and

23 conspiracy to traffic methamphetamine. We proposed to affirm in a calendar notice,
 1 and we have received a response from Defendant. We have carefully reviewed

 2 Defendant’s response, but we are not persuaded that affirmance is not the correct

 3 disposition in this case. We therefore affirm.

 4        Continuance. Defendant reasserts his claim that the district court erred in

 5 denying his motion for continuance of the trial set for August 6, 2009. As discussed

 6 in our calendar notice, the district court had discretion to grant or deny a continuance,

 7 and Defendant was required to show that there was an abuse of that discretion and that

 8 he was prejudiced as a result. See State v. Sanchez, 120 N.M. 247, 253, 901 P.2d 178,

 9 184 (1995); see also State v. Nieto, 78 N.M. 155, 157, 429 P.2d 353, 355 (1967). In

10 determining whether there was an abuse of discretion in this case, we considered

11 several factors, including the factors listed in State v. Torres, 1999-NMSC-010, 127

12 N.M. 20, 976 P.2d 20. Id. ¶ 10 (referring factors to consider with respect to request

13 for continuance including length of the delay, likelihood that delay would be fruitful,

14 previous continuances in the case, inconvenience to the parties and the court,

15 legitimacy of motives, fault of the movant in causing a need for continuance, and

16 prejudice to the movant).

17        In the docketing statement, Defendant claimed that his counsel was “second

18 chair” in another trial, she could not meet with Defendant to prepare for trial, she


                                               2
 1 could not review the jury panel, she could not deal with last-minute issues or jury

 2 instructions, and she was distracted and exhausted. In response to our observation in

 3 the calendar notice that the State had not filed any last-minute pleadings, appellate

 4 counsel argues that the State did file a last-minute pleading in the form of a motion to

 5 continue the first trial setting based on the fact that the co-defendant could not be

 6 transported to the court. We point out, however, that the State’s motion for

 7 continuance did not include last-minute issues that defense counsel would have

 8 trouble addressing because of her busy schedule. In addition, as discussed in our

 9 calendar notice, defense counsel was “second chair” in another trial, there were only

10 six jury instructions in this case, and defense counsel was involved in this case for

11 four months prior to trial. Although appellate counsel states that defense counsel “did

12 not have 4 months to devote solely to this case, particularly given she was clearly

13 involved in back-to-back trials,” [MIO 4] based on the circumstances in this case, we

14 do not view the district court’s ruling as “clearly untenable or not justified by reason.”

15 See State v. Rojo, 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal

16 quotation marks and citation omitted) (defining abuse of discretion). We hold that

17 there was no abuse of discretion by the district court.




                                               3
 1        Prosecutorial Misconduct. Defendant continues to argue that Avery Lara

 2 should have been granted immunity in this case, and that the State engaged in

 3 prosecutorial misconduct when it “pounce[d]” on Defendant’s “course of defense” and

 4 left no time for Defendant to call a rebuttal witness. [MIO 5 -7] In our calendar

 5 notice, we explained that prosecutorial misconduct results when the prosecutor’s

 6 conduct had a persuasive and prejudicial effect on the jury such that Defendant was

 7 deprived of a fair trial, and we pointed out that the district court had the discretion to

 8 determine whether prosecutorial misconduct occurred in this case. See State v. Duffy,

 9 1998-NMSC-014, ¶ 46, 126 N.M. 132, 967 P.2d 807; see also State v. Wildgrube,

10 2003-NMCA-108, ¶ 20, 134 N.M. 262, 75 P.3d 862.

11        Avery Lara gave a statement to Officer Mora that Defendant was the “dealer”

12 responsible for the trafficking activities. Avery Lara gave a pre-trial interview to

13 Defendant’s investigator that included repeated denials that Defendant was involved

14 in trafficking. A few days after the interview and three days before trial, Avery Lara

15 entered a guilty plea to charges of conspiracy to traffic. On that same date, Defendant

16 named Avery Lara as a witness. The day before trial, the State contacted Avery

17 Lara’s counsel to discuss the subject of perjury. [DS 6] On the day of the trial, the

18 State informed Avery Lara’s counsel that it would pursue perjury charges against


                                               4
 1 Avery Lara if he testified that Defendant had nothing to do with the trafficking of

 2 methamphetamine. [Id.] Avery Lara was advised to invoke his right to remain silent,

 3 and became an unavailable witness at that point. See Rule 11-804(A)(1) NMRA

 4 (defining unavailability of a witness); see also State v. Zamarripa, 2009-NMSC-001,

 5 ¶ 23, 145 N.M. 402, 199 P.3d 846 (filed 2008) (stating that an out-of-court statement

 6 by an unavailable witness is not excluded if the defendant had a prior opportunity to

 7 cross-examine the witness about the statement).

 8        In other words, Avery Lara first denied any involvement in trafficking, and then

 9 entered a guilty plea admitting that he was involved in trafficking. The fact that the

10 State ensured that Avery Lara was informed about the possibility of a perjury charge

11 based on his prior inconsistent statements would not have persuasive and prejudicial

12 effect on the jury, and would not deny Defendant a fair trial. We hold that there was

13 no abuse of discretion by the district court in ruling that the State did not engage in

14 prosecutorial misconduct.

15        Defendant argues that his counsel was “so exhausted” that she did not realize

16 that Avery Lara had already entered into a guilty plea three days prior to trial, and

17 consequently, did not realize that he could not invoke “his fifth amendment privilege.”

18 [MIO 5] There is nothing to show that this explanation was given to the district court


                                              5
 1 and there is nothing to show that defense counsel was unaware of the inconsistencies

 2 in prior statements made by Avery Lara, including his statement to Officer Mora and

 3 his interview with Defendant’s investigator. To the extent that defense counsel claims

 4 that her exhaustion and her busy schedule may have affected her representation of

 5 Defendant in this case, Defendant points to no hearing or pleading to support defense

 6 counsel’s claims. See State v. Roybal, 2002-NMSC-027, ¶ 19, 132 N.M. 657, 54 P.3d

 7 61 (“When an ineffective assistance claim is first raised on direct appeal, we evaluate

 8 the facts that are part of the record. If facts necessary to a full determination are not

 9 part of the record, an ineffective assistance claim is more properly brought through a

10 habeas corpus petition, although an appellate court may remand a case for an

11 evidentiary hearing if the defendant makes a prima facie case of ineffective

12 assistance.” ). Therefore, we do not address Defendant’s argument.

13        Immunity. Defendant again claims that the district court erred in denying his

14 request that Avery Lara be granted immunity. Defendant claims that the State’s “last

15 minute notice” that led Avery Lara to invoke his right to remain silent justified a grant

16 of immunity in this case. [MIO 8] Defendant suggests that the State’s actions

17 amounted to a deliberate intention to disrupt the fact-finding process. [Id.]




                                               6
 1        As discussed in our calendar notice, however, immunity may be granted to a

 2 testifying witness when the testimony or information gained from that witness might

 3 be used to prosecute the witness in the future. See State v. Belanger, 2009-NMSC-

 4 025, ¶ 11, 146 N.M. 357, 210 P.3d 783. Avery Lara pled guilty to charges of

 5 conspiracy to traffic and was convicted of those charges. Therefore, he would not be

 6 prosecuted in the future for those crimes. The situation in this case would not have

 7 warranted granting immunity to Avery Lara. We hold that the district court did not

 8 commit error.

 9        Voir Dire. Defendant claims that he should have been allowed to ask potential

10 jurors, “If you have 19 good reasons to convict and 1 reasonable doubt what do you

11 do?” [MIO 11] State v. Clark, 1999-NMSC-035, ¶ 38, 128 N.M. 119, 990 P.2d 793.

12 As explained in our calendar notice, potential jurors cannot be questioned about their

13 personal views regarding legal principles. See State v. Thompson, 68 N.M. 219, 222-

14 23, 360 P.2d 637, 638-39 (1961) (finding no error in refusing to allow questions to

15 potential jurors related to the doctrine of reasonable doubt or the right of self defense).

16 We hold that the district court did not err in limiting examination of the potential

17 jurors.




                                                7
 1        Sufficiency of Evidence. Defendant continues to claim that his convictions

 2 were not supported by sufficient evidence. In particular, Defendant argues that it

 3 would have required an unreasonable stretch for the jury to determine which charge

 4 of trafficking or conspiracy was encompassed in the aiding and abetting jury

 5 instruction.

 6        Defendant claims that the jury instruction on aiding and abetting required the

 7 jury to find that Defendant intended that the crime be committed, the crime was

 8 committed, and Defendant helped, encouraged or caused the crime to be committed,

 9 but the instruction did not mention what “crime” was involved. [MIO 13-14]

10 Defendant claims that he raised this issue in a motion for directed verdict in which he

11 argued that there was a lack of sufficient evidence to support both an aiding and

12 abetting charge and a conspiracy charge. [DS 10-11] Defendant does not claim that

13 he alerted the district court to his specific claim that the instruction did not mention

14 conspiracy or aiding and abetting. See State v. Varela, 1999-NMSC-045, ¶ 25, 128

15 N.M. 454, 993 P.2d 1280 (holding that, in order to preserve an issue for appeal,

16 defendant must make a timely objection that specifically apprises the district court of

17 the nature of the claimed error and invokes an intelligent ruling thereon). Therefore,

18 we will not address the specific argument now made on appeal.


                                              8
 1        As explained in our calendar notice, there was evidence that transactions

 2 between Avery Lara and officers occurred, one officer noticed that Defendant threw

 3 an unidentified item on the bed, and one officer testified that Defendant weighed out

 4 baggies of drugs, but he was unable to “independently” identify Defendant. Although

 5 this evidence did not show direct contact between Defendant and the officers,

 6 Defendant’s presence and actions during the transactions would support charges of

 7 aiding and abetting as well as conspiracy. See State v. Cunningham, 2000-NMSC-

 8 009, ¶ 26, 128 N.M. 711, 998 P.2d 176 (“In reviewing the sufficiency of the evidence,

 9 we must view the evidence in the light most favorable to the guilty verdict, indulging

10 all reasonable inferences and resolving all conflicts in the evidence in favor of the

11 verdict.”). The evidence was sufficient to support Defendant’s convictions.

12        Double Jeopardy. Defendant does not oppose our proposed disposition with

13 regard to his claim of double jeopardy violation. Therefore, we affirm on this issue

14 for the reasons included in our calendar notice. See State v. Ibarra, 116 N.M. 486,

15 489, 864 P.2d 302, 305 (Ct. App. 1993) (“A party opposing summary disposition is

16 required to come forward and specifically point out errors in fact and/or law.”).

17        For the reasons discussed in this opinion and in our calendar notice, we affirm

18 Defendant’s convictions.


                                             9
1     IT IS SO ORDERED.



2
3                            CYNTHIA A. FRY, Chief Judge

4 WE CONCUR:



5
6 JONATHAN B. SUTIN, Judge



7
8 LINDA M. VANZI, Judge




                              10